Citation Nr: 1329662	
Decision Date: 09/16/13    Archive Date: 09/20/13

DOCKET NO.  08-29 965A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

1.  Entitlement to service connection for hypertension, to 
include on a secondary basis.

2.  Entitlement to a total rating for compensation purposes 
based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from August 1961 to 
January 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
that denied the Veteran's claim for service connection 
hypertension.  When this case was previously before the 
Board in March 2013, it was remanded for additional 
development of the record.  The case is again before the 
Board for appellate consideration.

In its March 2013 determination, the Board denied the 
Veteran's claims for higher initial evaluations for 
peripheral neuropathy of the left lower extremity, 
peripheral neuropathy of the right lower extremity and for 
glaucoma of the left eye, and granted the Veteran's claims 
for service connection for herniated nucleus pulposus of the 
lumbar spine and a higher rating for posttraumatic stress 
disorder.  This decision, accordingly, is limited to the 
issue set forth on the preceding page.

The issue of whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for a stroke has been raised by the record (in a 
statement received by the RO in January 2012), but has not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction over 
it, and it is referred to the AOJ for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

The record reflects that the RO has never sent the Veteran a 
VCAA letter addressing his claim for service connection for 
hypertension, to include as secondary to a service-connected 
disability.  The Board regrets any additional delay 
resulting from this action.

By rating decision dated January 2012, the RO denied the 
Veteran's claim for TDIU.  The Veteran submitted a notice of 
disagreement with this determination in June 2012.  Where a 
statement of the case has not been provided following the 
timely filing of a notice of disagreement, a remand, not a 
referral is required by the Board.  Manlincon v. West, 12 
Vet. App. 238 (1999).  After the RO has issued the statement 
of the case, the claim should be returned to the Board only 
if the Veteran perfects the appeal in a timely manner.  See 
Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).  This matter 
must, accordingly, be remanded for issuance of a statement 
of the case.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must provide appropriate 
VCAA notice as to the information and 
evidence necessary to substantiate the 
claim for service connection for 
hypertension, to include as being 
secondary to service-connected disability, 
under the provisions of 38 C.F.R. § 3.310, 
to include on the basis of aggravation of 
hypertension by a service-connected 
disability (diabetes mellitus).

2.  The RO/AMC should issue a statement of 
the case reflecting its adjudication of 
the issue of entitlement to TDIU.  The 
appellant should be afforded the 
appropriate period of time to respond.  
This issue should be returned to the Board 
only if the Veteran submits a timely 
substantive appeal.

3.  If additional evidence is received, 
the RO should review any such evidence 
received and determine whether the 
Veteran's claim for service connection for 
hypertension may be granted.  If not, he 
and his representative should be furnished 
an appropriate supplemental statement of 
the case and be provided an opportunity to 
respond.  The case should then be returned 
to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2012).

